Citation Nr: 1642450	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a skin disorder, to include urticaria and angioneurotic edema.  


REPRESENTATION

Appellant represented by:	Jody L. Barnes


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Cheyenne, Wyoming, now has jurisdiction over this case.     
 
In a March 2015 decision, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a skin disorder.  The Board remanded the reopened claim for additional development and the matter has returned to the Board for appellate consideration.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the March 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in March 2015.  The March 2015 remand, in pertinent part, directed the AOJ to schedule the Veteran for a skin disorder examination.  The remand specifically requested that the VA examiner address the following evidence submitted by the Veteran:  a July 2004 website printout regarding chloracne; a website printout regarding chronic strongyloidiasis in Vietnam veterans submitted in October 2009; an article regarding a clinical study of dermatoses of Vietnam veterans exposed to Agent Orange submitted in October 2009; a website printout regarding angioneurotic edema submitted in November 2011; and a website printout regarding laterite submitted in November 2011.  The examiner was also asked to "discuss the Veteran's self-reported history."  

In accordance with the Board's remand, the Veteran was provided a VA examination in February 2016.  However, the examiner did not address the evidence identified in the remand instructions or discuss the Veteran's self-reported history of skin symptoms.  Accordingly, the Veteran's claim must be remanded for a supplemental VA opinion that complies with the Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

In addition, in his substantive appeal received in January 2012, the Veteran requested a Travel Board hearing.  The Veteran was scheduled for a hearing on September 10, 2013.  On the day of the hearing, the Veteran's daughter submitted a written statement on behalf of the Veteran, explaining that due to extreme humidity, the Veteran was unable to function to normal capacity and his breathing was severely labored.  The Veteran did not appear for the hearing and the hearing request was deemed withdrawn.  However, based on the statement of the Veteran's daughter, the Board finds that, with resolution of doubt in the Veteran's favor, it may be reasonably construed that good cause was provided as to the reason for the Veteran's failure to attend the scheduled hearing, and that the hearing request had not been withdrawn.  As such, the hearing request remains outstanding.  The Board construes the statement as a motion for a new hearing date and, finding good cause has been shown, grants the request pursuant to 38 C.F.R. § 20.704.  As the Veteran has provided good cause for his failure to appear for the scheduled hearing, he has not forfeited his right to a hearing in connection with this appeal.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity to present evidence at the requested hearing.  Therefore, remand is required to schedule the Veteran for a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the VA examiner who conducted the February 2016 VA skin diseases examination or, if that VA examiner is not available, to a similarly qualified VA clinician to provide an addendum opinion as to the etiology of any current skin disorder.  The examiner must indicate that the claims file was reviewed.  The examiner should respond to the following:

(a)  Diagnose any skin disorders, to include addressing whether a diagnosis of chronic urticaria, chronic angioneurotic edema, chloracne or acneform disease consistent with chloracne, or porphyria cutanea tarda, is warranted.  

(b)  For each and every diagnosed skin disorder, opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that the disorder had its onset during or was caused by the Veteran's military service, to include in-service treatment for angioneurotic edema and urticaria, herbicide exposure, or claimed laterite poisoning.  If chloracne or an acneform disease consistent with chloracne or porphyria cutanea tarda is diagnosed, opine as to whether it at least as likely as not that such disorder manifested by September 1968, and if so, to what degree.

(c)  Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of the case and any medical studies or literature relied upon.  In addition to any other evidence the examiner finds pertinent, the examiner must address the following materials submitted by the Veteran:  a July 2004 website printout regarding chloracne; a website printout regarding chronic strongyloidiasis in Vietnam veterans submitted in October 2009; an article regarding a clinical study of dermatoses of Vietnam veterans exposed to Agent Orange submitted in October 2009; a website printout regarding angioneurotic edema submitted in November 2011; and a website printout regarding laterite submitted in November 2011.

The examiner must also specifically consider and discuss the Veteran's contentions and the lay statements of record, including from his wife, daughter, and fellow service members.  The examiner must consider the Veteran's statements regarding the continuity of symptomatology.    

The examiner is reminded that the Veteran is competent to report on symptoms that are capable of lay observation and of what comes to him through his senses.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

Any opinion expressed should be accompanied by a complete rationale.  If any opinion cannot be made without resort to mere speculation, then the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In formulating any opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response.

3.  Thereafter, if the benefit sought has not been granted, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at the RO.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

